internal_revenue_service department of the treasury significant index nos us'8b tdollar_figure contact person telephone number in heterence to pdatd p ra t a1 may re legend db plan dc plan state a dear this is in response to the request from your representative for rulings in connection with the establishment of the dc plan by state a and proposed elections and transfers between the dc plan and the db plan currently maintained by the department applications have been filed for determination letters on the dc plan and for the amendments to the db plan enabling the proposed elections and transfers between the db and dc plan state a has established and maintains the state a retirement_system sars the sars includes the db plan a defined benefit retirement_plan which is a government pian within the meaning of sec_414 of the internal_revenue_code_of_1986 as amended the code’ the db plan is a qualified_plan within the meaning of code sec_401 and received a determination_letter from the internal_revenue_service the irs dated date in state a adopted the dc plan an optional defined contribution retirement_plan for eligible members of sars the dc plan is a defined_contribution_plan designed to constitute a qualified_plan under code sec_401 a the dc plan provides that amounts attributable to employer contributions to that plan will become fully vested after one work year the db plan generally provides a six-year cliff_vesting schedule beginning date persons eligible to participate in the db plan who on that date or thereafter are employed in a regularly established position with a state a employer as defined by state a statute may elect within days after date to participate in the dc plan in lieu of participating in the db plan state a employees who were participants in the db plan who elect to participate in the dc plan will have their benefit accruals frozen at the time of such election these employees may also elect to transfer to the dc plan a sum representing the present_value of the employee’s accumulated benefit obligation under the db plan the amounts transferred from the db plan to the employee’s account under the dc plan vest upon the participant's meeting the service requirements for the participant's service class as set forth under the db pian because the vesting_schedules differ for the db and dc plans separate_accounts will be maintained for amounts contributed by the employer to the dc plan and for amounts transferred from the db plan to the dc plan at least until all amounts in the dc plan become fully vested state a employees eligible to participate in the db plan who commence employment after date are enrolled by default in the db plan but may within days after commencement of employment elect to participate in the dc plan in addition subject_to approval from the irs all employees will have an additional one-time opportunity at the employee's discretion to switch from the db plan to the dc plan and to transfer their accruals under the same transfer and vesting rules described above similarly subject_to approval from the irs all employees including employees who had previously been participants in the db plan and elected to participate in the dc plan will have an additional one-time opportunity at the employee’s discretion to switch from the dc plan to the db plan in this situation the employee must transfer from the dc plan to the db plan an amount equal to what would have been contributed on their behalf plus interest at the actual earned rate of the invested_assets of the db plan had the employee been a member of the db plan during the time the employee was a member of the dc plan any balance following such a transfer will remain invested in the dc plan in the event employee assets from the dc plan are insufficient the employee must make up the shortfall from other monies the benefits associated with the amounts transferred from the dc plan to the db plan will vest under the db plan’s vesting schedule thus if a participant were to elect to transfer from the dc plan to the db plan before completing six years_of_service the participant would lose their vested right to benefits to the extent of funds transferred from the dc plan to the db plan if the participant were thereafter to terminate employment before completing six years_of_service currently state a statutes provide that upon termination of employment prior to satisfying the vesting requirements the nonvested accumulation in the dc plan including both amounts attributable to employer contributions to the dc plan and amounts attributable to any accumulated benefit obligation transferred from the db plan shall be transferred from the participant's account to a suspense_account of the sba if the terminated employee is reemployed within years the amount transferred to the suspense_account of the sba is to be transferred back to the participant’s regular account under the dc plan plus interest pincite per annum on amounts attributable to employer contributions to the dc plan and per annum on amounts attributable to accumulated benefit obligations transferred from the db plan to the dc plan state a statutes are silent on what happens to amounts that are forfeited under the dc pian the sba proposes to limit the application of forfeitures to payment of plan administrative expenses and reduction of future employer contributions to the plan in accordance with the foregoing you request the following rulings the election of eligible employees to participate in the dc plan or the db plan and if participation in the dc plan is elected any transfer of amounts from the db pian to the dc plan upon such initial election of an eligible_employee to participate in the dc plan i will not cause the dc plan or the db plan to fail to be a qualified_plan within the meaning of sec_401 of the code ii will not result in currently taxable_income to the participant under sec_72 of the code sec_402 of the code or any other provision of the code and iii will not result in imposition of an early_distribution_tax under sec_72 of the code the one additional opportunity of an eligible_employee to elect to move from the db plan to the dc plan or from the dc plan to the db plan after the period during which the employee made the initial election between the plans and the transfer of amounts from the db plan to the dc plan or from the dc plan to the db plan upon such election i will not cause the dc pian or the db plan to fail to be a qualified_plan within the meaning of sec_401 of the code ii will not result in currently taxable_income to the participant under sec_72 of the code sec_402 of the code or any other provision of the code and iii will not result in imposition of an early_distribution_tax under sec_72 of the code amounts transferred directly from the db plan to the dc plan at the election of the participant are not annual_additions to the dc plan within the meaning of sec_415 of the code amounts transferred directly from the dc plan to the db plan upon the participant's election to transfer from the dc plan to the db plan are not annual_additions within the meaning of sec_415 of the code are not contributions subject_to the limitations of code sec_415 and the annual_benefit under the db plan attributable to the amounts transferred from the dc plan to the db plan will not be subject_to the limitations of code sec_415 neither the initial election to permit an eligible_employee to participate in the dc plan in lieu of the db plan nor the additional one-time election to transfer from the db plan to the dc plan or from the dc plan to the db plan while an employee will constitute a cash_or_deferred_arrangement within the meaning of code sec_401 the proposed use of forfeitures under the dc plan will not cause the dc plan to fail to be a qualified_plan within the meaning of sec_401 a of the code bay section dollar_figure of revproc_2001_4 2001_1_irb_131 provides that the employee_plans technical office ordinarily will not issue letter rulings on matters involving a plan’s qualified status under sec_401 through of the code and sec_4975 of the code and that matters involving a plan’s qualified status are generally handled by the employee_plans determination program as provided in revproc_2001_6 of 2001_1_irb_194 rev_proc and rev_proc accordingly because ruling_request sec_1 and i are covered under determination_letter procedures we will not rule on these requests sec_402 of the code provides in general that the amount actually distributed by any employees’ trust described in sec_401 which is exempt from tax under sec_501 shall be taxable to the distributee in the year in which so distributed under sec_72 relating to annuities sec_72 of the code provides for an additional tax on any amount received from a qualified_retirement_plan as defined in sec_4974 which includes plans described in sec_401 the additional tax for the taxable_year in which such amount is received is equal to percent of the portion of such amount which is includible in gross_income except where such income is distributed on or after an employee attains the age of or on account of one or more exceptions provided for under sec_72 of the code revrul_67_213 1967_2_cb_149 provides that if a participant’s interest in a qualified_plan is transferred from the trust forming part of that plan to the trust forming part of another qualified_plan without being made available to the participant no taxable_income will be recognized by reason of such transfer in the case of a transfer of amounts from the db plan to the dc plan either upon initial election or during the one-time additional opportunity for such transfers the amounts transferred to the dc plan will not be distributed to nor made available to the participant similarly in the case of a transfer of amounts from the dc plan to the db plan during the one-time opportunity for such transfers the amounts transferred to the db pian will not be distributed to nor made available to the participant the only choice a participant has is to transfer to the other plan the amount so transferred is then subject_to the distribution rules in the transferee_plan 33s accordingly with respect to ruling requests ii iii ii and iti the amounts transferred from the db plan to the dc plan and from the dc plan to the db plan whether at time of initial selection or during the one-time additional opportunity for transfer of such amounts are not distributions and the transfers will not result in currently taxable_income to the participant under sec_72 of the code sec_402 of the code or any other provision of the code and will not result in imposition of an early_distribution_tax under sec_72 of the code sec_415 of the code provides that a defined_benefit_plan is not a qualified_plan if the plan provides for the payment of benefits with respect to a participant which exceed the limitation of sec_415 sec_41 b limits the amount of annual benefits in a defined_benefit_plan sec_415 of the code provides that a defined_contribution_plan is not a qualified_plan if contributions and other additions made to the plan with respect to any participant in a taxable_year exceed the limitation of sec_415 sec_415 limits the amount of annual contributions and other additions to a participant's account in a defined contribution pian sec_415 of the code generally provides that if an employee makes contributions to purchase permissive_service_credit under a governmental pian the plan may satisfy the code sec_415 limits either by treating the accrued_benefit derived from all such contributions as an annual_benefit in applying the code sec_415 limit or by treating the contributions as annual_additions for purposes of code sec_415 sec_415 defines permissive_service_credit to mean service_credit i i recognized by the governmental_plan for purposes of calculating a participant's benefit under the plan which such participant has not received under such governmental_plan and iii which such participant may receive only by making a voluntary additional_contribution in an amount determined under such governmental_plan which does not exceed the amount necessary to fund the benefit attributable to such service_credit sec_1 b iv of the income_tax regulations the regulations provides that when there is a transfer of funds from one qualified_plan to another the annual_benefit attributable to the assets transferred does not have to be taken into account by the transferee_plan in applying the limitations of sec_415 3b sec_1 d of the regulations provides that mandatory_contributions to a defined_benefit_plan are considered a separate defined_contribution_plan that is subject_to the limitations on contributions and other additions described in sec_1 sec_1 b iv of the regulations provides that the transfer of funds from one qualified_plan to another will not be considered an annual_addition for the limitation_year in which the transfer occurs in the case of a transfer from the db plan to the dc plan the amounts being transferred are moving from one qualified_plan to another accordingly with respect to the third ruling_request the amounts directly transferred to the dc plan from the db plan are not annual_additions to that plan within the meaning of sec_415 of the code sec_415 provides special rules if an employee makes one or more contributions to a defined benefit governmental_plan to purchase permissive_service_credit employees who move from the dc plan to the db plan are required to provide to the db plan a sum representing all contributions with interest that would have been made to the db plan on the employee's behalf during the period the employee was a member of the dc pian had the employee never left the db plan the amounts to be provided to the db plan are first made from amounts transferred from the dc plan and then if the amounts transferred from the dc plan are insufficient from after-tax employee contributions to make up the difference the taxpayer's representative has represented that the term amounts transferred directly from the dc plan to the db plan in the fourth ruling_request specifically excludes after-tax monies if any contributed by the employee to complete the move therefore any amounts transferred directly from the dc plan to the db plan are transfers from one qualified_plan to another therefore as provided under sec_1 b iv of the regulations the amounts directly transferred to the db plan from the dc plan are not annual_additions to that plan within the meaning of sec_415 of the code because the term amounts transferred from the dc plan to the db plan excludes the employee contributions made to complete the move the amounts transferred from the dc plan to the db plan are not employee contributions to purchase permissive_service_credit and are thus not subject_to the limitations of code sec_415 jb the annual_benefit under the db plan attributable to the amounts transferred from the dc plan to the db plan may fall into two categories the annual_benefit attributable to service during participation in the dc plan and in the case of a participant who had previously made a db plan to dc pian transfer the annual_benefit attributable to service during prior participation in the db plan the sources of the amounts transferred if any from the dc plan to the db plan representing the annual_benefit attributable to service during prior participation in the db plan were amounts previously transferred from the db plan to the dc plan because the transfers of funds from the db plan to the dc plan was a transfer of funds from one qualified_plan to another these transfers were not annual_additions to the dc plan within the meaning of sec_415 of the code thus the annual_benefit associated with the amounts previously transferred from the db plan to the dc plan continued to be taken into account under the limitations of sec_415 accordingly with respect to the fourth ruling_request amounts transferred directly from the dc plan to the db plan upon a participant's election to transfer from the dc plan to the db plan are not annual_additions within the meaning of sec_415 of the code are not contributions subject_to the limitations of code sec_415 and any portion of the annual_benefit under the db plan representing service while participating in the dc plan attributable to the amounts transferred from the dc plan to the db pian will not be subject_to the limitations of code sec_41 b however the annual_benefit associated with the amounts previously transferred from the db plan to the dc plan are taken into account along with future accruals under the db plan for purposes of applying the limitations of b sec_1_401_k_-1 of the regulations provides that a cash or deferred election is any election or modification of an earlier election by an employee to have the employer either a provide an amount to the employee in the form of cash or some other taxable benefit that is not currently available or b contribute an amount to a_trust or provide an accrual or other benefit under a plan deferring the receipt of compensation sec_1_401_k_-1 of the regulations provides that an amount is currently available if it has been paid to the empioyee or if the employee is able currently to receive the cash or other taxable_amount at the employee’s discretion an amount is not currently available if there is a significant limitation or restriction on the employee's right to receive the amount currently similarly an amount is not currently available as of a date if the employee may under no circumstances receive the amount before a particular time in the future neither the initial election to permit an eligible_employee to participate in the dc plan in lieu of the db plan or the additional one-time election to transfer from the db plan to the dc plan or from the dc plan to the db plan while an employee provides an amount to the employee in the form of cash or other taxable benefit not currently available accordingly with respect to the fifth ruling_request neither the election to permit an eligible_employee to participate in the dc plan in lieu of the db plan or the additional one-time election to transfer from the db plan to the dc plan or from the dc plan to the db plan while an employee constitutes a cash_or_deferred_arrangement within the meaning of code sec_401 k initial sec_401 of the code provides that if_under_the_trust_instrument_it_is_impossible at any time prior to the satisfaction of all liabilities with respect to employees and their beneficiaries under the trust for any part of the corpus or income to be within the taxable_year or thereafter used for or diverted to purposes other than for the exclusive benefit of his employees or their beneficiaries neither the use of forfeitures from the dc plan for the payment of plan administrative expenses or for the reduction of future employer contributions to the plan constitutes a diversion of any part of the corpus or income for purposes other than for the exclusive benefit of the employees or their beneficiaries accordingly assuming that the dc plan otherwise satisfies the applicable_requirements of sec_401 the proposed use of forfeitures under the dc pian will not cause the dc plan to fail to be a qualified_plan within the meaning of sec_401 of the code a separate ruling was not requested with respect to the sec_415 treatment of supplemental after-tax employee contributions that may be required in the event of a shortfall in funds available for transfer from the dc plan to be contributed to the db plan upon an election to transfer to the db plan accordingly we are not ruling on that issue we note that if the total of such required after-tax employee contributions and all other annual_additions meets the requirements of sec_415 the requirements of sec_415 would be satisfied in addition if the required after-tax employee contributions to the db plan are ‘picked up’ under sec_414 of the code such contributions would be treated as employer contributions to the db plan and the requirements of sec_415 would not apply this ruling is directed only to the taxpayer that requested it section k of the internal_revenue_code provides that it may not be used or cited by others as precedent a copy of this letter is being furnished to your authorized representative pursuant to a power_of_attorney form on file sincerely viame t ulla james e holland jr manager employee_plans actuarial group tax_exempt_and_government_entities_division
